Title: To Alexander Hamilton from George Washington, 25 February 1799
From: Washington, George
To: Hamilton, Alexander



Mount Vernon, Feby 25th. 1799
Sir,

I have been duly favoured with your letter of the 15th instant.
When the disposition was contemplated for assigning to Major General Pinckney and to yourself your respective districts of superintendence, I was of opinion (as you will see by the enclosed copy of a letter which I wrote to the Secretary of War on my way from Philadelphia to this place) that the whole of General Wilkinson’s Brigade should be considered as under your immediate direction; because, if a part of it which is, or may be stationed within States of Kentucky and Tennessee, should be under the Superintendence of General Pinckney, and the other part under your’s, it might occasion great inconvenience, and perhaps confusion, for General Wilkinson to have to communicate sometimes with one of the Major Generals and sometimes with the other. This, I conceive, will still be the case, if the disposition, which [you] mention to have been communicated by the Secretary of War, should continue. I am therefore yet decidedly of opinion, that the whole of General Wilkinson’s Brigade should be under your superintendence.
If it be determined to pursue the recruiting business at all, I regret extremely that there should have been so much delay in it; for the favourable season is passing off every day, and when the Spring opens great numbers of those who would readily inlist now, will be then engaged in other avocations, and we shall lose the precious moment.
I shall hope to be regularly advised of every occurrence which takes place in your military Arrangements that you may think essential to communicate.
With very great regard,   I am Sir,   Your most obedt. Servt.

Go: Washington
Major General Hamilton


P. S. I enclose herewith returns of Troops, Stores &c at Niagara, which have been forwarded to me by Major Rivardi—and shall, in acknowledging the receipt of them, desire that the Returns in future may pass through you to the War Office.

